Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents dated 3/28/2018 and 3/26/2020 are acknowledged and have been considered.

Drawings
The drawings submitted 3/28/2018 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jelavic et al. (U.S. Patent Application Publication 2011/0023132).

In regards to claim 1, Jelavic et al (henceforth referred to as Jelavic) disclose a method for analyzing target area information in a system comprising:
at least one processor configured to receive information of at least one classification level.  Jelavic teaches a system that includes multiple processors receiving information of different classification levels (“first processor”, “second processor”, “first classification level”, “second classification level”, items 139a/b);
a database in communication with the at least one processor, the database including information about a region of interest.  Jelavic teaches a system database with stored sensor information for “region of interest” (item 103);
the method comprising:
receiving, via the at least one processor, an interrogation from a requesting entity about the region of interest.  Jelavic teaches a “requesting entity” submitting request about a region of interest (par. 8);
receiving, via the at least one processor, information from the database regarding situational awareness for the region of interest of the interrogation.  The database supplies, via the processor, information about a region of interest (par. 8);
processing, via the at least one processor, the information from the database, including tagging the information, said tagging comprising an age of the information and the geographical location of one or more tracks. Jelavic teaches that the processor 
filtering, via the at least one processor, the information based on results from the processing step to form filtered information, including whether or not a one or more track is friendly.  Jelavic teaches that the system filters information including tagged information (par. 47) and to include designation of friend or foe;
sending the filtered information to the requesting entity for use in determining a subsequent action by the requesting entity.  The system of Jelavic submits the interrogated and filtered information to the requesting entity via a display;
performing, via the requester, the subsequent action;
correlating, via the at least one processor, data regarding the filtered information and the subsequent action taken by the requesting entity to create a plurality of correlated incidents.  At par. 43, Jelavic teaches correlation of the integrated information with other databases including past events etc. in creating what constitutes a plurality of correlated incidents; and
generating, via the at least one processor, a report for use in analyzing the target area information in a system following completion of the resulting action taken by the requesting party.  Jelavic teaches production of a report including incidents and sensor data.

In regards to claim 3, Jelavic discloses that the subsequent action comprises disengaging, attacking, or releasing a weapon.  After receiving the filtered, integrated 

In regards to claim 5, Jelavic discloses that the report comprises a summation of all interrogations within a chosen time period.  Jelavic teaches reporting all interrogations within some inherent time period.

In regards to claim 7, Jelavic discloses that the report comprises the list of correlated incidents within a chosen period of time.  The report produced in the Jelavic invention includes the correlated data from some time period.

In regards to claim 9, Jelavic discloses storing the report for later access by the requesting entity or a reviewer for use in analyzing the quality of target area information in the system.  The data is stored in the system of Jelavic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelavic et al. (U.S. Patent Application Publication 2011/0023132) in view of McKendree et al. (U.S. Patent Application Publication 2004/0233097).

In regards to claim 2, Jelavic fails to explicitly disclose that the filtering comprises an interrogation for a Mark Point or Lock On for a Sensor Point of Interest within the region of interest.  Jelavic teaches a system that appears to interrogate target area sensor information and location information of friendly units and not necessarily target location for weapon release.  However, McKendree et al (henceforth referred to as McKendree) teaches a system that designates an “aim point” or target location (par. 34) .


Allowable Subject Matter
Claims 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the closest prior art fails to teach or make obvious, including all the limitations of claim 4 and the base claim, that the plurality of correlated incidents comprises a potential incident, an avoided incident, or a clear weapon release.  With respect to claim 6, the closest prior art fails to teach or make obvious, including all the limitations of claim 6 and the base claim, that the summation of all interrogations is sorted by each requesting entity of a plurality of requesting entities.  With respect to claim 8, the closest prior art fails to teach or make obvious, including all the limitations of claim 8 and the base claim, that the list of correlated incidents is sorted by individual interrogations by each requesting entity of a plurality of requesting entities along with the subsequent action taken by the particular requesting entity


Summary/Conclusion
Claims 4, 6 and 8 are objected to and claims 1-3, 5, 7, 9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641